Writ of error brings for review judgment of conviction of the offense of larceny of a hog.
Plaintiff in error contends that the evidence was not sufficient to support conviction. The evidence is found to be somewhat conflicting but is amply sufficient to support the verdict.
Plaintiff in error also contends that the Court erred in giving certain instructions to the jury. When all the instructions given the jury by the Court are considered together no reversible error is apparent therein.
On the entire record no reversible error is made to appear and, therefore, the judgment is affirmed.
So ordered.
Affirmed.
TERRELL, C.J., and BUFORD and THOMAS, J.J., concur.
WHITFIELD, J., concurs in opinion and judgment. *Page 781 
Justices BROWN and CHAPMAN not participating as authorized by Section 4687 Compiled General Laws of 1927 and Rule 21-A of the Rules of this Court.